Citation Nr: 1325920	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for residuals of a left ingrown great toenail.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
	United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992, and from October 1993 to February 1994.    

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of December 2009 by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Board notes that it has reviewed the claims file, to include documents of record that have been included in the virtual VA folder.  No new relevant evidence has been included in the claims file since the Statement of the Case (SOC) dated in June 2011.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA medical examination of his left ingrown great toenail in October 2009.  Lay and medical evidence dated since then indicates there may have been a worsening of the disorder.  The Veteran should be provided with a new VA examination into his claim for a compensable initial rating.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from October 2009.  If no additional VA treatment records exist, the claims file should be documented accordingly.  

2.  Schedule the Veteran for the appropriate VA examination to determine the nature and severity of the service-connected left ingrown great toenail.  Any indicated tests should be accomplished.  The examiner should review the medical history, to include any newly associated records obtained as a result of this remand.  

The examiner evaluating the Veteran's service-connected left ingrown great toenail should describe the current nature of the disability.  The examiner's attention is directed to the Veteran's report that he has pain on walking due to the service-connected disability.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental SOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


